                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

    Brianna N. D.1,                                 )
                                                    )
          Plaintiff,                                )
                                                    )
          v.                                        )      CASE NO. 1:18-CV-302-MGG
                                                    )
    COMMISSIONER OF SOCIAL                          )
    SECURITY,                                       )
                                                    )
          Defendant.                                )

                                     OPINION AND ORDER

         Plaintiff, Brianna N. D. (“Ms. D.”) seeks judicial review of the Social Security

Commissioner’s decision denying her applications, dated June 11 and 30, 2015, for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under

Titles II and XVI of the Social Security Act respectively. This Court may enter a ruling in

this matter based on parties’ consent pursuant to 28 U.S.C. § 636(b)(1)(B) and 42 U.S.C.

§ 405(g). For the reasons discussed below, the Court AFFIRMS the decision of the

Commissioner of the Social Security Administration (“SSA”).

I.       OVERVIEW OF THE CASE

         Ms. D. was 21 years old on August 13, 2013, the date she alleges she became

disabled as the result of an injury to her left knee, history of a stroke (age two),

bradycardia, left upper extremity numbness, and asthma. Following her alleged onset




1To protect privacy interests, and consistent with the recommendation of the Judicial Conference, the
Court refers to the plaintiff by first name and last initial only.
date, Ms. D. worked as a hydrostatic tester, a job she performed at semi-skilled medium

exertion, from June 2016 through February 2017, which was substantial gainful activity.

Ms. D. fell on a wet floor at Dollar General in August 2013, causing her chronic left knee

pain. Ms. D. also complained of lower back pain and bilateral foot pain.

        On December 27, 2017, an administrative law judge (“ALJ”) found Ms. D. not to

be disabled as defined by the Social Security Act (“Act”) and denied her requested DIB

and SSI. On July 27, 2018, the Appeals Council denied Ms. D.’s timely request for

review, making the ALJ’s December 2017 decision the final decision of the

Commissioner. See Fast v. Barnhart, 397 F.3d 468, 470 (7th Cir. 2005). Now ripe2 before

this Court is Ms. D.’s complaint for judicial review of the Commissioner’s unfavorable

decision under 42 U.S.C. § 405(g).

II.     DISABILITY STANDARD

        In order to qualify for DIB or SSI, a claimant must be “disabled” under Sections

216(i), 223(d), and 1614(a)(3)(A) of the Act. A person is disabled under the Act if “he or

she has an inability to engage in any substantial gainful activity by reason of a

medically determinable physical or mental impairment which can be expected to last

for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A).

        The Commissioner’s five-step inquiry in evaluating claims for disability benefits

under the Act includes determinations as to: (1) whether the claimant is doing

substantial gainful activity (“SGA”); (2) whether the claimant’s impairments are severe;



2Plaintiff’s complaint became ripe on August 12, 2019, without any reply brief being filed. See N.D. Ind.
L.R. 7-3(d).


                                                    2
(3) whether any of the claimant’s impairments, alone or in combination, meet or equal

one of the Listings in Appendix 1 to Subpart P of Part 404; (4) whether the claimant can

perform her past relevant work based upon her residual functional capacity (“RFC”);

and (5) whether the claimant is capable of making an adjustment to other work. 20

C.F.R. §§ 404.1520; 416.920; see also Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012).

The claimant bears the burden of proof at every step except Step Five. Clifford v. Apfel,

227 F.3d 863, 868 (7th Cir. 2000).

III.   STANDARD OF REVIEW

       This Court has authority to review a disability decision by the Commissioner

pursuant to 42 U.S.C. § 405(g). However, this Court’s role in reviewing Social Security

cases is limited. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). A court reviews the

entire administrative record, but does not reconsider facts, re-weigh the evidence,

resolve conflicts of evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005). The Court must

give deference to the ALJ’s decision so long as it is supported by substantial evidence.

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014) (citing Similia v. Astrue, 573 F.3d 503,

513 (7th Cir. 2009)). The deference for the ALJ’s decision is lessened where the ALJ’s

findings contain errors of fact or logic or fail to apply the correct legal standard. Schomas

v. Colvin, 732 F.3d 702, 709 (7th Cir. 2013).

       Additionally, an ALJ’s decision cannot be affirmed if it lacks evidentiary support

or an inadequate discussion of the issues. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003). An ALJ’s decision will lack sufficient evidentiary support and require remand if


                                                3
it is clear that the ALJ “cherry-picked” the record to support a finding of non-disability.

Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010); see also Wilson v. Colvin, 48 F. Supp. 3d

1140, 1147 (N.D. Ill. 2014). At a minimum, an ALJ must articulate his analysis of the

record to allow the reviewing court to trace the path of his reasoning and to be assured

the ALJ has considered the important evidence in the record. Scott v. Barnhart, 297 F.3d

589, 595 (7th Cir. 2002). While the ALJ need not specifically address every piece of

evidence in the record to present the requisite “logical bridge” from the evidence to his

conclusions, the ALJ must at least provide a glimpse into the reasoning behind his

analysis and the decision to deny benefits. O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010); see also Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015).

       Thus, the question upon judicial review is not whether the claimant is, in fact,

disabled, but whether the ALJ used “the correct legal standards and the decision [was]

supported by substantial evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2007).

Substantial evidence must be “more than a scintilla but may be less than a

preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th. Cir. 2007). Thus, substantial

evidence is simply “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017).




                                               4
IV.    ANALYSIS

       Ms. D. challenges the ALJ’s RFC determination alleging errors of law and lack of

the necessary logical bridge from the evidence to the RFC. The ALJ defined Ms. D.’s

RFC as being capable of performing medium work

       except as reduced by the following. Additional limitations include no
       more than climbing of ramps and stairs, no more than frequent balancing,
       stooping and crouching with occasional crawling and kneeling and no
       climbing of ladders, ropes or scaffolds, no working upon slippery or
       uneven surfaces and no work at unprotected heights or around dangerous
       machinery.

[DE 10 at 20].

       A claimant’s RFC is the most activity in which she can engage in a work setting

despite the physical and mental limitations that arise from her severe and non-severe

impairments and related symptoms. 20 C.F.R. § 404.1545(a)(1); see also SSR 96-8p; Villano

v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009). In crafting an RFC, the ALJ must consider

“all of the relevant medical and other evidence” in the record. 20 C.F.R. § 404.1545(a)(3);

see also Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008).

       Here, Ms. D. specifically alleges that the ALJ’s RFC, and consequently his

hypothetical to the vocational expert at the hearing, were flawed because he improperly

weighed medical opinion evidence and improperly played doctor with regards to side

effects from pain medication. Similarly, Ms. D. argues that the ALJ improperly

discounted her subjective symptom allegations by relying on her daily activities. Ms. D.

also contends that the ALJ failed to properly assess her work record. Finally, Ms. D.

alleges that the ALJ failed to properly account for her non-severe impairments and the



                                                5
limitations they impose and consider them in combination with her severe

impairments. Based on these shortcomings, Ms. D. asks the Court to remand the ALJ’s

decision.

       A.     Medical Opinion Evidence

       Ms. D first argues the ALJ improperly weighed the opinion of treating physician

Dr. Miller by “mischaracterizing it and the facts associated with it.” [DE 17 at 12]. Dr.

Miller opined that Ms. D. would be able to perform any of her job functions despite her

condition. [DE 10 at 1014]. He stated that she may experience low back pain, but she

would not be incapacitated for a continuous time due to her condition. He did request

she be limited to 6 hours per day; 5 days per week for an unknown period of time due

to her back pain. However, he opined that flare-ups would not prevent her from

performing job functions or cause her to be absent from work. [DE 10 at 1015]. Dr.

Miller also opined that standing/turning might limit her performance, but that

allowing Ms. D. to sit/stand when needed would enable her to continue working. [DE

10 at 1016-17].

       The ALJ gave this opinion “little weight”, finding it unsupported by the

“longstanding mild lumbar imaging results” and the fact that Ms. D. had only one

further appointment with Dr. Miller three months after the opinion. [DE 10 at 27]. Ms.

D. alleges that the ALJ ignored Dr. Miller’s diagnosis of intervertebral disc degeneration

and failed to acknowledge the fact that he prescribed Gabapentin. Ms. D. also takes

issue with the ALJ’s failure to consider Dr. Miller’s longstanding treatment of Ms. D.

However, the ALJ addressed these issues. The ALJ discussed Ms. D.’s many


                                             6
medications, but he noted that she testified she does not take her medications regularly.

[DE 10 at 21-22, 25-26]. The ALJ also discussed specific portions of the medical evidence

that contradicted Dr. Miller’s opinion. For instance, a treatment note from Dr. Miller

three months after the opinion show no complaints of back pain with no tenderness, no

scoliosis, and no CVA tenderness. [DE 10 at 995-96, 1062-63]. The ALJ supported his

decision to give Dr. Miller’s opinion little weight with substantial evidence.

Furthermore, Ms. D. mischaracterizes the ALJ’s decision when she alleges that “the ALJ

opinion attempts to twist the FMLA paperwork to reliably indicate a lack of flareups

when in fact Dr. Miller simply explicitly indicates that the regularity of flareups is

unknown.” [DE 18 at 17]. The ALJ, in discussing the opinion, found that “the condition

does not cause episodic flare-ups periodically preventing the claimant from performing

her job functions,” [DE 10 at 21], which is language pulled direction from Dr. Miller’s

opinion. [DE 10 at 1015]. The ALJ did not mischaracterize evidence when he directly

quoted the language from Dr. Miller’s opinion.

       The ALJ gave Dr. Miller’s opinion little weight, despite the length of his treating

relationship with Ms. D. While the ALJ did not discuss the length of treatment in his

discussion, he gave great weight to the opinion of Dr. Connor, Ms. D.’s treating

orthopedist. [DE 10 at 27]. Dr. Connor treated Ms. D. for the same length of time as Dr.

Miller. [DE 10 at 891]. The ALJ properly supported his decision with evidence from the

record, citing to specific records and portions of testimony to support his decision to

give Dr. Miller’s opinion little weight.




                                             7
       B.     Medication Side Effects

       Ms. D. alleges that the ALJ played doctor in finding that Ms. D.’s failure to take

her medications “does not appear to suggest a pressing or significant clinical need for

such medications to address daily level 10 out of 10 pain.” [DE 10 at 22]. Specifically,

Ms. D. takes issue with the ALJ’s finding that the lack of narcotic or opioid prescription

discounts Ms. D.’s allegations of severe pain. The ALJ spends an entire paragraph

discussing Ms. D.’s medication regime and potential side effects, supporting his

decision with substantial evidence in the record. [DE 10 at 22]. For instance, the ALJ

discussed that she does not take any of her prescribed pain medication or muscle

relaxers during a typical day due to feeling “zombified.” [DE 10 at 22]. Moreover, while

Ms. D. testified the need for three or four pain killers to relieve her pain, the ALJ noted

that she was only prescribed non-steroidal anti-inflammatory and muscle relaxants,

which as described above, she rarely took. [DE 10 at 21-22]. While Ms. D. argues that the

ALJ should have consulted with a pain management specialist to analyze the

effectiveness of a pain medication regimen, she fails to offer any case law to support her

assertion. The ALJ supported his claim with substantial evidence and properly looked

at Ms. D.’s failure to take pain medication in assessing her subjective symptoms.

       Ms. D. also asserts that the ALJ’s analysis of her medication regime “rests upon

the faulty basis that unless one is taking high dosages of powerful opioids or narcotics,

one’s pain must not be severe enough to be work preclusive.” [DE 17 at 20]. However,

this is not the inference the ALJ made. Instead, the ALJ stated that Ms. D.’s failure to

regularly take medication does not appear to support the need for medication to


                                             8
address her supposed daily level 10 out of 10 pain. [DE 17 at 22]. The ALJ properly

supported this assertion by noting that Ms. D. does not follow her conservative

prescribed medication regime. [DE 10 at 22].

       The ALJ also properly addressed Ms. D.’s purported side effects. Although Ms.

D. testified that her medication makes her tired and make her feel “zombified,” the ALJ

notes that the medical record shows no record of any such complaints to her treating

physician. [DE 10 at 22]. Moreover, Ms. D. specifically denied any issues with sleep

disturbance or any side effects during her regular medication reviews and reviews of

symptoms. [De 10 at 22, 994-1047]. See Binion v. Shalala, 13 F.3d 243, 248 (7th Cir. 1994)

(“The ALJ noted that the medical evidence did not demonstrate any side effects from

the medications.”). The ALJ properly considered Ms. D.’s conservative treatment plan,

her failure to use the medication prescribed to her, and the lack of documentation of

side effects in the treatment notes to discredit her allegations of daily 10 out of 10 pain.

       C.     Work Record

       The ALJ noted that Ms. D. returned to work in a semi-skilled, medium-exertion

job after her alleged onset date of disability, which would undermine her claims of total

disability. [DE 10 at 24-25]. The ability to return to work after an alleged onset date may

be used to undermine a claimant’s subjective symptoms. See Castile v. Astrue, 617 F.3d

923, 927-28 (7th Cir. 2010) (finding a claimant’s ability to work after the alleged onset

date contradicted her claim that it was impossible for her to work at all). Although Ms.

D. stopped working at that job due to restrictions put in place by her treating physician,

the ALJ still properly noted that she was capable of working a job at a medium exertion


                                              9
level for seven months after her alleged onset date. [DE 10 at 20]. The ALJ discussed Ms.

D.’s decision to become a stay-at-home mom from 2014 through 2015, as well as the fact

that she has continued to be the sole caretaker of her four-year-old since 2017. [DE 10 at

26]. Ms. D.’s decision to stop working from 2014 through 2015 did not correlate to any

impairments, but rather her desire to be a stay-at-home mom. The ALJ properly

considered Ms. D.’s work activity after her alleged onset date as well as her reasons for

not working, in evaluating her subjective complaints.

       D.     Subjective Symptoms

       In his RFC analysis, the ALJ provided a four page discussion contrasting Ms. D’s

subjective symptom allegations with the objective medical evidence and Ms. D.’s own

inconsistent testimony. [DE 10 at 21-26]. Ms. D. argues that the ALJ erred in his

treatment of Ms. D.’s daily activities in his analysis. While it is proper to consider a

claimant’s daily activities in analyzing subjective symptoms, the Seventh Circuit has

“urged caution in equating these activities with the challenges of daily employment in a

competitive environment, especially when the claimant is caring for a family member.”

Beardsley v. Colvin, 758 F.3d 834, 838 (7th Cir. 2014); citing Mendez v. Barnhart, 439 F.3d

360, 362 (7th Cir. 2006); Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir. 2005); Clifford v.

Apfel, 227 F.3d 863, 872 (7th Cir. 2000). Ms. D. asserts that the ALJ failed to recognize the

differences between completing daily activities on a flexible schedule with help and

completing activities on the job in a timely manner without assistance.

       However, the ALJ did not improperly equate Ms. D.’s daily activities to an ability

to work full time. Instead, the ALJ carefully contrasted Ms. D.’s subjective complaints


                                               10
with her inconsistent testimony, daily activities, and the medical record. [De 10 at 21-

26]. The ALJ properly built a logical bridge between the medical record and his

conclusion that Ms. D.’s allegations of daily 10/10 pain were not supported by the

record. The ALJ did not suggest that Ms. D. was capable of full time work based solely

on her ability to complete certain daily activities. Instead, the ALJ properly used Ms.

D.’s daily activities to analyze her subjective symptoms and contrast them with the

evidence in the medical record. See Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016)

(“[T]he ALJ considered Loveless’s description of his daily activities in assessing

whether his testimony about the effects of his impairments was credible or

exaggerated.”)

       D.     Non-severe Impairments in Combination

       An ALJ must consider all of a claimant’s impairments singly and in combination

to determine whether the claimant is disabled within the meaning of the Social Security

Act. 20 C.F.R. §§ 404.1523, 416.923. Although a claimant bears the burden of

demonstrating disability, “it is a basic obligation of the ALJ to develop a full and fair

record.” Thompson v. Sullivan, 933 F.2d 581, 585 (7th Cir. 1991) (quoting Smith v. Sec’y of

HEW, 587 F.2d 857, 860 (7th Cir. 1978)).

       Ms. D. argues that the ALJ failed to account for a variety of non-severe

impairments and limitations, including her nausea, mental impairments, sciatica,

reaching limitations, a “permanent knee impairment,” and obesity. [DE 17 at 23-25]. As

to the sciatica, Dr. Miller listed “low back pain/sciatica” in his opinion paperwork for

FMLA. [DE 10 at 1017]. However, Ms. D. has failed to point to any additional


                                             11
limitations not in the RFC required for her low back pain. Moreover, a physical therapy

note from a month after Dr. Miller’s opinion notes that Ms. D. was “without sciatica,”

[DE 10 at 890], and sciatica is not mentioned consistently in the treatment notes. The

ALJ discussed Ms. D.’s low back pain in detail, but he found that her complaints were

not consistent with the evidence. To support his decision, the ALJ cited to her failure to

take medication during the day, her ability to care for her son, her ability to hold a

medium exertion-level job for several months after her alleged onset date, her full

strength in her arms and legs, her ability to walk normally, and her only minimally

reduced range of motion in her back. [DE 10 at 21-26]. The ALJ limited Ms. D. to

medium work with further restrictions and limited postural movements. [DE 10 at 20].

Ms. D. does not allege any further limitations required by her low back pain. The ALJ

properly considered Ms. D.’s low back pain in the RFC decision, and Ms. D. has failed

to show the need for further limitations to accommodate her back pain.

       Similarly, Ms. D. argues that the ALJ failed to consider her “somatic dysfunction

of sacral region,” [DE 17 at 23], yet fails to identify any functional limitations required

by the impairment. As already discussed, the ALJ fully discussed and analyzed Ms. D.’s

low back pain. Ms. D. has not pointed to any further limitations required by her

multiple back impairments.

       As for her knee impairment, Ms. D. argues that the ALJ failed to grant any

weight to Dr. Connor’s opinion as to a “permanent knee impairment.” [DE 17 at 24].

However, the ALJ not only fully discussed his reasoning for finding Ms. D.’s knee

impairment to be non-severe, but he gave great weight to Dr. Conner’s opinion from


                                             12
2015 that found Ms. D. had a whole body impairment of only 3%. [DE 10 at 27, 1190].

Dr. Connor also failed to identify any standing or walking restrictions for the ALJ to

rely on. Ms. D. has not provided any evidence that her knee impairment was a severe

impairment, and the ALJ properly supported his decision finding that her knee

impairment was non-severe. Similarly, Ms. D. fails to point to any evidence in the

record regarding her reaching limitations with her left arm that would require

limitations in the RFC. The ALJ need not discuss every piece of evidence presented, but

rather he must provide an accurate and logical bridge between the evidence and his

conclusion. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). The ALJ did so here.

       Ms. D. also argues that the ALJ failed to account for her nausea following her

gallbladder removal. [DE 17 at 23]. However, the ALJ fully discussed Ms. D.’s alleged

nausea and her purported need for Zofran. The ALJ found that Ms. D. failed to take her

Zofran and did not have a prescription for Zofran outside of a recent ER visit. [DE 10 at

23]. At the hearing, Ms. D. admitted she had not taken Zofran prior to the ER visit just a

few weeks prior to the hearing, and she admitted that she did not suffer from nausea if

she was careful about what she ate. [DE 10 at 23]. The ALJ then properly found that Ms.

D. did not require Zofran in order to eat, and her nausea was not a disabling condition.

       Finally, Ms. D. argues that the ALJ failed to consider her obesity in combination

with her knee and back impairments. “[A]n ALJ should consider the effects of obesity

together with the underlying impairments, even if the individual does not claim obesity

as an impairment.” Prochaska v. Barnhart, 454 F.3d 731, 736 (7th Cir. 2006). Failure to

account for a claimant’s obesity, however, does not require remand if the claimant fails


                                             13
to explain how her obesity exacerbates her impairments or somehow contributes to her

inability to work a full time job. Capman v. Colvin, 617 Fed. Appx. 575, 580-81, 2015 U.S.

App. LEXIS 11268, *14 (7th Cir. 2015); Mueller v. Colvin, 524 Fed. Appx. 282, 286 (7th Cir.

2013). “This is particularly true when the claimant’s weight is not discussed in any

detail in the medical record.” Crawford v. Colvin, 2015 U.S. Dist. LEXIS 102679, *26-27

(N.D. Ill., August 5, 2015); citing Stepp v. Colvin, 795 F.3d 711, 720 (7th Cir. 2015). Ms. D.

has not explained how her obesity impacts her ability to work. She makes speculative

claims about how her obesity might impact her lower back pain or her knee

impairments, but she fails to make any assertions as to how her obesity actually impacts

those impairments or causes any functional limitations. Moreover, as in Stepp, the

record does not indicate that Ms. D.’s treating physicians discussed her weight in any

detail or counseled her on her obesity. There are only two mentions in the medical

record from 2016, and neither mentions provide any discussion regarding the obesity.

[DE 10 at 1004, 1006]. As a result, any error in failing to discuss Ms. D.’s obesity was

harmless. Stepp, 795 F.3d at 720.

V.     CONCLUSION

       For the reasons stated above, the ALJ’s determination is supported by substantial

evidence and does not warrant remand. Accordingly, the Commissioner’s decision is

AFFIRMED. The Clerk is instructed to enter judgment in favor of the Commissioner.

       SO ORDERED this 12th day of December 2019.

                                                          s/Michael G. Gotsch, Sr.
                                                          Michael G. Gotsch, Sr.
                                                          United States Magistrate Judge


                                              14
